Exhibit 10.2

 

TERMINATION AND RELEASE AGREEMENT

 

THIS TERMINATION AND RELEASE AGREEMENT (this “Agreement”) is made effective as
of the 1st day of January, 2015 by and between SUNSHINE HEART, INC., a Delaware
corporation, whose address is 12988 Valley View Road, Eden Prairie, Minnesota
55344 (the “Company” and together with its subsidiaries and affiliates, the
“Company Group”); DR. WILLIAM PETERS, whose address is GC/68 Greys Avenue, 
Auckland Central, Auckland 1010, New Zealand (“Dr. Peters”); WSP TRADING
LIMITED, whose address is GC/68 Greys Avenue, Auckland Central, Auckland 1010,
New Zealand (“WSP,” collectively with Dr. Peters, the “WSP Parties” and each
individually, a “WSP Party”).  (The Company Group and the WSP Parties are
collectively referred to herein as the “Parties” and each without distinction, a
“Party”).

 

ARTICLE 1
TERMINATION AND PAYMENTS

 

1.1                               TERMINATION OF CONSULTING AGREEMENT.  WSP and
the Company are parties to that certain Consulting Agreement dated August 3,
2004 (the “Consulting Agreement”) and WSP and Dr. Peters are parties to that
certain Confidential Information and Invention Assignment Agreement (the
“Invention Assignment Agreement”).  The Parties hereby agree that the Consulting
Agreement shall terminate as of the 1st day of January, 2015 (the “Termination
Date”); provided, Section 8 of the Consulting Agreement and the Invention
Assignment Agreement shall survive termination and continue in full force and
effect in accordance with their respective terms.  Effective as of the
Termination Date, with the exception of Section 8 of the Consulting Agreement,
all rights and obligations of the Parties under the Consulting Agreement shall
terminate.  As of the Termination Date, Dr. Peters hereby resigns from all
positions held by Dr. Peters with any member of the Company Group, including,
without limitation, as Chief Technical Officer of the Company.

 

1.2                               SEPARATION CONSIDERATION.  As consideration
for the WSP Parties’ agreements and releases set forth herein, following the
Termination Date, the Company agrees to engage the WSP Parties to provide
consulting services, and the WSP Parties agree to provide consulting services,
pursuant to the terms and conditions of the consulting agreement attached hereto
as EXHIBIT A (the “Amended Consulting Agreement”).

 

1.3                               PAYMENT OF BONUS.  The Company agrees to pay
Dr. Peters $24,157.44 as a bonus for 2014, which amount shall be paid by the
Company no later than January 31, 2015.

 

1.4                               CONFLICT WITH OTHER AGREEMENTS.  In the event
of any conflict between this Agreement and the provisions the Invention
Assignment Agreement, the terms and conditions of the Invention Assignment
Agreement shall control over the terms of this Agreement.

 

1.5                               ACKNOWLEDGEMENT.  Except as contemplated
herein or by the terms and conditions of the Amended Consulting Agreement, the
Parties acknowledge and agree that neither WSP Party is, and after the
Termination Date shall not, be eligible for any additional payment by the
Company of any additional consulting bonus, salary, vacation pay, retirement
pension, severance pay, back pay, or other remuneration or compensation of any
kind in respect of employment by the Company (other than as set forth in the
Amended Consulting Agreement).  Notwithstanding, the Company acknowledges and
agrees that the WSP Parties’ performance of the Services pursuant to the terms
and conditions of the Amended Consulting Agreement constitutes “Continuous
Services” for the purposes of the equity awards issued to Dr. Peters prior to
the Termination Date under the terms and conditions of the Company’s equity
incentive plans, which plans are not affected hereby.  The WSP Parties further
agree that the Invention Assignment Agreement remains in full force and effect,
and the WSP Parties hereby reaffirms their respective obligations arising under
the terms of the Invention Assignment Agreement.  The WSP Parties agree to
return to the Company all Company Group documents and materials, apparatus,
equipment and other physical property in their possession within five (5) days
of the Termination Date and in the manner directed by the CEO of the Company,
excepting documents authored in whole or in part by Dr. Peters and published or
circulated outside the Company.  Each of the Parties acknowledges and agrees
that: (i) the options and restricted stock units listed on SCHEDULE 1 attached
hereto constitute the complete and total amount of stock options or restricted
stock units issued by the Company to which either WSP Party is entitled to
receive from the Company (the “Equity Awards”); (ii) the Company has no
obligation to issue to any WSP Party any additional equity-linked awards under
the

 

1

--------------------------------------------------------------------------------


 

Company’s equity incentive plans; (iii) notwithstanding the terms and conditions
of this Agreement, the Equity Awards shall be governed by and remain subject to
the terms and conditions of the applicable award agreements and the Company’s
equity incentive plans under which the Equity Awards were granted; and (iv) the
summary of the vesting status of the Equity Awards reflected in SCHEDULE 1
attached hereto reflects the vesting of the Equity Awards as of November 30,
2014.

 

1.6                               COOPERATION AND ASSISTANCE.  For a period of
sixty (60) days following the Termination Date, Dr. Peters shall make himself
reasonably available up to five (5) hours per week to assist the Company in
matters relating to the transition of his prior duties to other employees or
consultants of the Company (including his successor), as may be reasonably
requested by the Company.  The Company shall reimburse Dr. Peters for the
reasonable documented out-of-pocket expenses incurred by him in providing such
cooperation and assistance; provided that any such expense exceeding Five
Hundred Dollars ($500) shall require the advance consent of the CEO of the
Company.  Any services rendered by Dr. Peters pursuant to this Section 1.5 shall
be governed by the applicable terms and conditions of the Invention Assignment
Agreement.

 

ARTICLE 2
RELEASE AND NON-DISPARAGEMENT

 

2.1                               RELEASE OF THE WSP PARTIES.  In consideration
for the payments set forth in this Agreement, Dr. Peters, on behalf of himself,
his heirs, executors, legal representatives and assigns (“Dr. Peters Releasing
Parties”) and WSP, on behalf of itself, past and present officers, managers,
employees, investors, members, administrators, subsidiaries, affiliates,
predecessor and successor corporations and assigns, attorneys and insurers (the
“WSP Releasing Parties,” together with the Dr. Peters Releasing Parties, the
“Releasing Parties”), hereby fully and forever release, acquit, discharge and
covenant not to sue (as a full settlement and as an accord and satisfaction) the
Company and the Company Group and the respective past and present officers,
directors, employees, investors, stockholders, administrators, subsidiaries,
affiliates, predecessor and successor corporations and assigns, attorneys,
agents, and insurers of the Company and the Company Group (collectively, the
“Company’s Released Parties,” and each individually a “Company Released Party”)
of and from any claim, duty, obligation, cause of action, suit, debt, chose in
action, contract, warranty, tort, covenant, judgment, execution, liability,
damage, interest, fees, costs, sanctions, demands and rights whatsoever,
contingent or noncontingent, in law or in equity, relating to any matters of any
kind, whether presently known or unknown, suspected or unsuspected, that any of
them may possess arising from any omissions, acts or facts that have occurred up
until and including the date of this Agreement including, without limitation,
any and all claims:

 

A.                                    which arise out of, or result from, or
occurred in connection with the WSP Parties’ relationship with or service to the
Company, any member of the Company Group or any of their respective affiliated
entities, the termination of that relationship or service, any events occurring
in the course of that relationship or service, or any events occurring prior to
the execution of this Agreement;

 

B.                                    for breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; negligent or intentional infliction of emotional distress; negligent or
intentional misrepresentation; legal malpractice, or negligent or intentional
interference with contract or prospective economic advantage; breach of a
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment and/or conversion;

 

C.                                              for a violation of any federal,
state or municipal statute, regulation or ordinance relating to employment,
including, without limitation, (1) Title VII of the Civil Rights Act of 1964, as
amended, (2) the Civil Rights Act of 1866, as amended, (3) the Civil Rights Act
of 1991, as amended, (4) the Employee Retirement and Income Security Act of
1974, as amended, (5) the Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”), including without limitation, the Older Workers’ Benefit
Protection Act, as amended (“OWBPA”), (6) the OWBPA, (7) the Americans with
Disabilities Act of 1990, as amended, (8) the Minnesota Human Rights Act, as
amended (the “MHRA”), (9) the Minnesota Equal Pay for Equal Work Law, as
amended, (10) the Minnesota healthcare worker whistleblower protection laws,
(11) the Minnesota family leave law, and (12) the Minnesota personnel record
access statutes;

 

2

--------------------------------------------------------------------------------


 

D.                                              relating to unpaid debt, unpaid
wages and fees;

 

E.                                              claims for violation of the
federal, or any state, constitution; and

 

F.                                               for attorneys’ fees and costs.

 

Notwithstanding the foregoing, nothing herein shall be construed to be a release
of claims that are nonwaivable as a matter of law.

 

2.2                               RELEASE OF THE COMPANY AND THE COMPANY GROUP.
 In consideration for the promises and covenants herein, the Company and the
Company Group, on behalf of themselves and their subsidiaries, affiliates,
predecessor and successor corporations and assigns, attorneys, agents and
insurers (“Company Releasing Parties”), hereby fully and forever release,
acquit, discharge and covenant not to sue (as a full settlement and as an accord
and satisfaction) the WSP Parties and their respective past and present
officers, directors, employees, investors, stockholders, administrators,
subsidiaries, affiliates, predecessor and successor corporations and assigns,
attorneys, agents, and insurers of the WSP Parties (collectively, the “WSP
Released Parties,” and each individually a “WSP Released Party”) of and from any
claim, duty, obligation, cause of action, suit, debt, chose in action, contract,
warranty, tort, covenant, judgment, execution, liability, damage, interest,
fees, costs, sanctions, demands and rights whatsoever, contingent or
noncontingent, in law or in equity, relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that any of them may
possess arising from any omissions, acts or facts that have occurred up until
and including the date of this Agreement including, without limitation, any and
all claims:

 

A.                                    which arise out of, or result from, or
occurred in connection with the WSP Parties’ relationship with or service to the
Company, any member of the Company Group or any of their respective affiliated
entities, the termination of that relationship or service, any events occurring
in the course of that relationship or service, or any events occurring prior to
the execution of this Agreement;

 

B.                                    for breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; negligent or intentional infliction of emotional distress; negligent or
intentional misrepresentation; legal malpractice, or negligent or intentional
interference with contract or prospective economic advantage; breach of a
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment and/or conversion;

 

C.                                              for a violation of any federal,
state or municipal statute, regulation or ordinance;

 

D.                                              relating to unpaid debt and
fees;

 

E.                                              claims for violation of the
federal, or any state, constitution; and

 

F.                                               for attorneys’ fees and costs.

 

Notwithstanding the foregoing, nothing herein shall be construed to be a release
of claims that are nonwaivable as a matter of law.

 

2.3                               COMPLETE RELEASE; COVENANT.  The Parties agree
that the releases set forth in this Agreement shall be and remain in effect in
all respects as a complete general release as to the matters released.  Each
Party represents and agrees that such Party has not filed any lawsuit,
arbitration, or other claim against any other Party.  Each Party states that it
knows of no ongoing or pending investigation, charge, or complaint by any agency
charged with enforcement of state, federal, or municipal law or regulation. 
Pursuant to and as a part of each Party’s release and discharge of each other
Party, as set forth herein, each Party agrees to the fullest extent permitted by
law, not to sue or file a complaint, action, or demand for arbitration against
any of the other Parties in any forum or assist or otherwise participate
willingly or voluntarily in any claim, arbitration, suit, action, investigation,
or other

 

3

--------------------------------------------------------------------------------


 

proceeding of any kind that relates to any matter that involves any of the other
Parties, and that occurred up to and including this Agreement.  Nothing in the
foregoing shall prevent the Parties from (a) commencing an action or proceeding
to enforce the Parties’ rights arising under this Agreement, the Invention
Assignment Agreement or the Consulting Agreement; or (b) responding to a request
for information in connection with a government or agency inquiry, investigation
or audit.

 

2.4                               NO ADMISSION OF LIABILITY.  Neither this
Agreement nor any statement contained herein shall be deemed to constitute an
admission of liability on the part of the Parties herein released.  This
Agreement’s execution and implementation may not be used as evidence, and shall
not be admissible in a subsequent proceeding of any kind, except one alleging a
breach of this Agreement or the Consulting Agreement.

 

2.5                               NON-DISPARAGEMENT.

 

A.                                    For a period of five (5) years after the
date of this Agreement, each Party covenants and agrees that such Party shall
not make or cause to be made any statements, observations, opinions or
communicate any information (whether in written or oral form) that defames or
slanders any other Party or tortiously interferes with any other Parity’s
business relationships.  Each Party acknowledges and agrees that any violation
of the covenant contained in this Section 2.5 will result in irreparable damage
to another Party and that the affected Party shall be entitled to injunctive and
other equitable relief.  In addition, each Party agrees that should it become
necessary for another Party to enforce any of the covenants contained in this
Section through any legal, administrative or alternative dispute resolution
proceeding, the Party breaching any of the covenants shall reimburse the
non-breaching Party for any and all reasonable fees and expenses (legal costs,
attorney’s fees and otherwise) incurred by such Party in successfully enforcing
such covenants and/or prosecuting any such proceeding or appeal therefrom to
successful conclusion.

 

B.                                    Each Party understands and agrees that the
affected Party could not be reasonably or adequately compensated in damages in
an action at law for breach of a Party’s obligations under this Section 2.5. 
Accordingly, each Party specifically agrees that every other Party shall be
entitled to temporary and permanent injunctive relief, specific performance, and
other equitable relief to enforce the provisions of this Section 2.5.  This
provision with respect to injunctive relief shall not, however, diminish the
right of the affected Party to claim and recover damages or other remedies in
addition to equitable relief.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1                               REPRESENTATIONS AND WARRANTIES OF THE WSP
PARTIES. Each of the WSP Parties represents and warrants to the Company Group
that (a) this Agreement has been duly authorized, executed and delivered by the
WSP Parties and is a valid and binding obligation of the WSP Parties enforceable
against the WSP Parties in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles; and (b) the execution of
this Agreement, the consummation of any of the transactions contemplated hereby,
and the fulfillment of the terms hereof, in each case in accordance with the
terms hereof, will not conflict with, or result in a breach or violation of the
organizational documents of WSP as currently in effect; and

 

3.2                               REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company hereby represents and warrants to the WSP Parties that (a) this
Agreement has been duly authorized, executed and delivered by the Company, and
is a valid and binding obligation of the Company enforceable against Company in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; and (b) the execution of this Agreement,
the consummation of any of the transactions contemplated hereby, and the
fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of the Company as currently in effect.

 

4

--------------------------------------------------------------------------------


 

3.3                               NO OTHER REPRESENTATIONS.  No Party has relied
upon any representations or statements made by any other Party hereto which are
not specifically set forth in this Agreement.

 

ARTICLE 4
MISCELLANEOUS

 

4.1                               CONFIDENTIALITY.  Each Party agrees to
maintain in confidence the existence of this Agreement, the contents and terms
of this Agreement, and the consideration for this Agreement (collectively, the
“Termination Information”), provided, that the Parties shall be permitted to
disclose the Termination Information with the Parties’ accountant or financial
advisor to the limited extent needed for that person to prepare tax returns, and
their attorneys; provided, further, that the Company shall be permitted to
disclose the Termination Information, as determined necessary by the Company in
its discretion, to comply with certain filing requirements under the applicable
rules and regulations of the United States Securities and Exchange Commission. 
Dr. Peters may also share the Termination Information with his spouse.

 

4.2                               SEVERABILITY.  Should any provision of this
Agreement be declared or be determined by any arbitrator or court of competent
jurisdiction to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term, or provision shall be deemed not to be a part of this Agreement.

 

4.3                               ENTIRE AGREEMENT.  This Agreement together
with the Amended Consulting Agreement represents the entire agreement and
understanding between the Company and the WSP Parties concerning the WSP
Parties’ termination from the Company, and supersedes and replaces any and all
prior agreements and understandings concerning the WSP Parties’ relationship
with the Company and their compensation by the Company, provided, however, that
this Agreement does not supersede or modify the Invention Assignment Agreement
or any agreement relating to equity in the Company awarded to either of the WSP
Parties, which shall remain in full force and effect.  This Agreement may only
be amended by a writing signed by the WSP Parties and the Company.  No waiver of
any provision of this Agreement shall be deemed a continuing waiver or a waiver
of any other provision.

 

4.4                               ASSIGNMENT.  This Agreement may not be
assigned by any Party without the prior written consent of the other Parties. 
This Agreement shall inure to the benefit of, and be binding upon, each Party’s
respective heirs, legal representatives, successors and assigns.

 

4.5                               GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota,
without regard to its principles of conflicts of laws. In addition, should it
become necessary for any Party  to seek to enforce any of the covenants
contained in this Agreement through any legal, administrative or alternative
dispute resolution proceeding, any party deemed to have breached its obligations
hereunder shall reimburse the prevailing party its reasonable fees and expenses
(legal costs, attorney’s fees and otherwise) related thereto.

 

4.6                               COUNTERPARTS/ FACSIMILE SIGNATURE.  This
Agreement may be executed in one or more counterparts and by facsimile, each of
which shall constitute an original and all of which together shall constitute
one and the same instrument.  Signatures of the parties transmitted by facsimile
or via .pdf format shall be deemed to be their original signatures for all
purposes.

 

SIGNATURES ON THE FOLLOWING PAGE

 

5

--------------------------------------------------------------------------------


 

The Parties have executed this Termination and Release Agreement as of the date
set forth below.

 

SUNSHINE HEART, INC.

 

WSP TRADING LIMITED

 

 

 

By:

/S/ DAVE ROSA

 

By:

/S/ WILLIAM PETERS

Name:

Dave Rosa

 

Name:

William Peters

Title:

CEO

 

Title:

Director

 

 

 

 

 

 

 

 

/S/ WILLIAM PETERS

 

 

DR. WILLIAM PETERS, individually

 

SIGNATURE PAGE TO TERMINATION AND RELEASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSULTING AGREEMENT

 

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is made this 1st day of
January, 2015 (the “Effective Date”), between SUNSHINE HEART, INC., a Delaware
corporation, having a principal place of business at 12988 Valley View Road,
Eden Prairie, Minnesota 55344 (the “Company”), and DR. WILLIAM PETERS, whose
address is GC/68 Greys Avenue, Auckland Central, Auckland 1010, New Zealand
(“Dr. Peters”); WSP TRADING LIMITED, together with DR. WILLIAM PETERS, whose
address is GC/68 Greys Avenue, Auckland Central, Auckland 1010, New Zealand
(collectively, “Consultant”).

 

BACKGROUND

 

The Company desires to retain Consultant, and Consultant desires to be engaged
by the Company, to perform certain consulting services pursuant to the terms and
conditions of this Agreement.

 

TERMS AND CONDITIONS

 

NOW, THEREFORE, in consideration of the foregoing and in the terms, conditions
and covenants hereinafter set forth, the Company and Consultant agree as
follows:

 

1.                                      CERTAIN DEFINITIONS.  Capitalized terms
used in this Agreement and not otherwise defined shall have the following
meanings:

 

(a)                                 “Company Documents and Materials” means
documents or other media, whether in tangible or intangible form, that contain
or embody Proprietary Information or any other information concerning the
business, operations or plans of the Company, whether such documents or media
have been prepared by Consultant or by others.  Company Documents and Materials
include, without limitation, blueprints, drawings, photographs, charts, graphs,
notebooks, tests, test results, experiments, customer lists, computer disks,
tapes or printouts, sound recordings and other printed, electronic, typewritten
or handwritten documents or information, sample products, prototypes and models.

 

(b)                                 “Inventions” means, without limitation, all
software programs or subroutines, source or object code, algorithms,
improvements, inventions, works of authorship, trade secrets, technology,
designs, formulas, ideas, processes, techniques, know-how and data, whether or
not patentable or copyrightable, made or discovered or conceived or reduced to
practice or developed by Consultant during the term of this Agreement, either
alone or jointly with others.

 

(c)                                  “Proprietary Information” means information
that was or will be developed, created, or discovered by or on behalf of the
Company, or which became or will become known to, or was or is conveyed to the
Company, which has commercial value in the Company’s business, whether or not
patentable or copyrightable, including, without limitation, information about
software programs and subroutines, source and object code, algorithms, trade
secrets, designs, technology, know-how, processes, data, ideas, techniques,
inventions, works of authorship, formulae, business and product development
plans, customer lists, terms of compensation and performance levels of the
Company’s employees and consultants, the Company’s customers and other
information concerning the Company’s actual or anticipated business, research or
development, or which is received in confidence by or for the Company from any
other person or entity.

 

(d)                                 “Services” means the consulting services to
be performed by Consultant on behalf of the Company described on EXHIBIT A
attached hereto.

 

2.                                      SERVICES.  The Company hereby engages
Consultant, and Consultant accepts such engagement, to perform the Services. 
Consultant shall provide the Services at such specific times and at such
particular locations as Consultant and the Company mutually determine from time
to time.  The Company acknowledges and agrees that

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

Consultant’s performance of the Services constitutes “Continuous Services” for
the purposes of the equity awards issued to Consultant prior to the Effective
Date under the terms and conditions of the Company’s equity incentive plans.

 

3.                                      TERM.  The term of this Agreement shall
commence on the Effective Date and terminate on the date that is two (2) years
following the Effective Date. Notwithstanding the foregoing, either party may
terminate this Agreement immediately upon occurrence of any of the following
events: (a) the material breach of this Agreement by the other party, which
breach is not cured within ten (10) days after written notice of such breach;
(b) embezzlement, or fraud; or (c) breach of that certain Termination and
Release Agreement between the Company and Consultant (the “Termination
Agreement”). Notwithstanding the termination of this Agreement, any liability or
obligation of either party which may have accrued prior to such termination
shall continue in full force and effect, including but not limited to the rights
and obligations of the parties hereto under Sections 6 through 13 and 17 of this
Agreement.

 

4.                                      COMPENSATION.  In consideration of
Consultant’s performance of the Services, during the first twelve months of this
Agreement the Company shall pay Consultant $18,000 per month for the Services
rendered by Consultant under this Agreement, which amount shall be due and
payable on the 15th day of each month.  Thereafter, Consultant shall be
compensated at a rate of $400 per hour for work performed as agreed upon by the
parties.

 

5.                                      EXPENSES.  The Company shall reimburse
Consultant for reasonable, documented and actual expenses incurred by Consultant
in connection with the performance of the Services; provided, however, that
Consultant shall not incur any such expense relating to a single activity or
trip in excess of Five Hundred Dollars ($500.00) (the “Threshold Amount”)
without first obtaining the written consent and approval of the Company. 
Consultant shall submit invoices every month for expenses incurred the previous
month.  The Company shall make any such reimbursement within ten (10) days after
receipt of an invoice therefore, accompanied by photocopies of receipts,
vouchers or other written evidence of the expenses incurred.  The Company shall
have no obligation to reimburse Consultant for expenses in excess of the
Threshold Amount that were not approved in advance by the Company.

 

6.                                      CONFIDENTIALITY OF PROPRIETARY
INFORMATION.

 

(a)                                 Nature of Information.  Consultant
understands that the Company possesses and will possess Proprietary Information
which is important to its business.  Consultant understands that Consultant’s
engagement creates a relationship of confidence and trust between the Company
and Consultant with respect to Proprietary Information.

 

(b)                                 Property of the Company.  Consultant
acknowledges and agrees that all Company Documents and Materials, Proprietary
Information and all patents, patent rights, copyrights, trade secret rights,
trademark rights and other rights (including, without limitation, intellectual
property rights) anywhere in the world in connection therewith is and shall be
the sole property of the Company.  Consultant hereby assigns to the Company any
and all rights, title and interest Consultant may have or acquire in the
Proprietary Information or any Company Documents and Materials created during
the term of this Agreement.

 

(c)                                  Confidentiality.  At all times, both during
the term of Consultant’s engagement by the Company and after Consultant’s
termination, Consultant shall keep in confidence and trust and shall not use or
disclose any Proprietary Information or anything relating to it without the
prior written consent of the President or other duly designated officer of the
Company, except as may be necessary in the ordinary course of performing
Consultant’s duties for the Company.

 

(d)                                 Compelled Disclosure.  In the event that
Consultant is requested in any proceeding to disclose any Proprietary
Information, Consultant shall give the Company prompt notice of such request so
that the Company may seek an appropriate protective order.  If, in the absence
of a protective order, Consultant is nonetheless compelled by any court or
tribunal of competent jurisdiction to disclose Proprietary Information,
Consultant may disclose such information without liability hereunder; provided,
however, that Consultant gives the

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

Company notice of the request to disclose Proprietary Information as far in
advance of its disclosure as is practicable.

 

(e)                                  Records.  Consultant agrees to make and
maintain adequate and current written records, in a form specified by the
Company, of all Inventions, trade secrets and works of authorship assigned or to
be assigned to the Company pursuant to this Agreement.

 

(f)                                   Handling of the Company Documents and
Materials.  Consultant agrees that during Consultant’s engagement by the
Company, Consultant shall not remove any Company Documents and Materials from
the business premises of the Company or deliver any Company Documents and
Materials to any person or entity outside the Company, except as Consultant may
be required to do in connection with performing the Services.  Consultant
further agrees that, if so requested by the Company, Consultant shall return all
Company Documents and Materials, apparatus, equipment and other physical
property, or any reproduction of such property, excepting only (i) Consultant’s
personal copies of personnel records and records relating to Consultant’s
compensation; and (ii) Consultant’s copy of this Agreement.

 

7.                                      INVENTIONS.

 

(a)                                 Disclosure.  Consultant shall promptly
disclose in writing to Consultant’s supervisor or to such person designated by
the Company all Inventions made during the term of Consultant’s engagement with
the Company related to the Services.  Consultant shall also disclose to
Consultant’s supervisor or such designee all Inventions made, discovered,
conceived, reduced to practice or developed by Consultant either alone or
jointly with others, within six (6) months after the termination of Consultant’s
engagement with the Company which resulted, in whole or in part, from
Consultant’s prior engagement with the Company and are related to the Services. 
Such disclosures shall be received by the Company in confidence, to the extent
such Inventions are not assigned to the Company pursuant to subsection
(b) below, and do not extend the assignments made in such subsection.

 

(b)                                 Assignment of Inventions to the Company. 
Consultant agrees that all Inventions which Consultant makes, discovers,
conceives, reduces to practice or develops (in whole or in part, either alone or
jointly with others) during Consultant’s engagement related to the Services,
including, but not limited to, conceptions or ideas derived prior to
Consultant’s engagement but related to the Services and reduced to practice or
developed (in whole or in part, either alone or jointly with others) during
Consultant’s engagement with the Company, shall be the sole property of the
Company to the maximum extent permitted by law and Consultant agrees to assign
and hereby does assign to the Company all right title and interest to the
Inventions.

 

(c)                                  Works Made for Hire.  Consultant agrees
that the Company shall be the sole owner of all patents, patent rights,
copyrights, trade secret rights, trademark rights and all other intellectual
property or other rights in connection with Inventions related to the Services. 
Consultant further acknowledges and agrees that such Inventions related to the
Services, including, without limitation, any computer programs, programming
documentation and other works of authorship, are “works made for hire” for
purposes of the Company’s rights under copyright laws.  Consultant hereby
assigns to the Company any and all rights, title and interest Consultant may
have or acquire in such Inventions.

 

(d)                                 Cooperation.  Consultant agrees to perform,
during and after Consultant’s engagement, all acts deemed necessary or desirable
by the Company to permit and assist it, at the Company’s expense, in further
evidencing and perfecting the assignments made to the Company under this
Agreement and in obtaining, maintaining, defending and enforcing patents, patent
rights, copyrights, trademark rights, trade secret rights or any other rights in
connection with such Inventions and improvements related to the Services in any
and all countries.  Such acts may include, without limitation, execution of
documents and assistance or cooperation in legal proceedings.  Consultant hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents, as Consultant’s agents and attorney-in-fact, coupled with an
interest, to act for and on Consultant’s behalf and in Consultant’s place and
stead, to execute and file any documents, applications or related findings and
to do all other lawfully permitted acts to further the purposes set forth above
in this Section, including, without limitation, the perfection of assignment and
the prosecution and issuance of patents, patent applications, filing with the
FDA, copyright applications and registrations, trademark applications and
registrations or other rights in

 

EXHIBIT A-3

--------------------------------------------------------------------------------


 

connection with such Inventions and improvements related to the Services with
the same legal force and effect as if executed by Consultant.

 

(e)                                  Assignment or Waiver of Moral Rights.  Any
assignment of copyright hereunder (and any ownership of a copyright as a work
made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “Moral
Rights” (collectively, “Moral Rights”).  To the extent such Moral Rights cannot
be assigned under applicable law and to the extent the following is allowed by
the law in the various countries where Moral Rights exist, Consultant hereby
waives such Moral Rights and consents to any action of the Company that would
violate such Moral Rights in the absence of such consent.

 

(f)                                   Holdover Assignment.

 

(i)                                     Consultant agrees to, after the
termination of Consultant’s engagement with the Company for any reason,
(1) disclose immediately to the Company all Inventions related to the Services,
patentable or not; (2) assist, at the Company’s expense, such applications for
United States patents and foreign patents covering such Inventions related to
the Services as the Company may reasonably request; (3) assign to the Company
without further compensation to Consultant the entire title and rights to all
such Inventions and applications related to the Services that Consultant may
have, and (4) execute, acknowledge, deliver, or act as otherwise necessary at
the request of the Company all such papers, including but not limited to patent
applications, assignments, power of attorney, as necessary to secure the Company
the full rights to such Inventions and applications related to the Services.

 

(ii)                                  The Inventions related to the Services
which shall come under this Section 7(f) shall include all Inventions related to
the Services that (1) Consultant conceives, reduces to practice, or otherwise
makes or develops, either solely or jointly with others, within one year after
the termination of this Agreement; and (2) are in any way based on any trade
secret or confidential or proprietary information that Consultant learned during
his engagement with the Company; or result from any work performed by Consultant
for the Company under this Agreement.

 

8.                                      NON-SOLICITATION OR HIRE OF THE COMPANY
EMPLOYEES.  During the term of this Agreement and for one (1) year thereafter,
Consultant shall not encourage or solicit any employee of the Company to leave
the Company for any reason or to accept employment with Consultant or any other
entity.  As part of this restriction, Consultant shall not (a) interview or
provide any input to any third party regarding any such employee during such
time period, or (b) retain or hire in any capacity, either individually or for
any person or entity by which Consultant may be engaged or with which Consultant
may be affiliated, any person who is or was employed by the Company at any time
during the term of this Agreement and six (6) months after the termination of
such engagement.  The Company will not encourage or solicit any employee of the
Consultant’s employer to leave the Consultant’s employer for any reason or to
accept employment with Consultant’s employer or any other entity during the term
of this Agreement and for one (1) year thereafter.

 

9.                                      NON-SOLICITATION OF NON-EMPLOYEES. 
During the term of this Agreement and for one (1) year thereafter, Consultant
shall not interfere with or attempt to impair the relationship between the
Company and any of its non-employee consultants and advisors, nor shall
Consultant attempt, directly or indirectly, to solicit, entice, hire or
otherwise induce any non-employee consultant or advisor of the Company to
terminate association with the Company.  The Company will not interfere with or
attempt to impair the relationship between the Consultant and any non-employee
consultants and advisors during the term of this Agreement and for one (1) year
thereafter.

 

10.                               NON-COMPETITION.  During the term of this
Agreement and for one (1) year thereafter, Consultant shall not, with or without
consideration, render services in any capacity to any person, business, firm or
corporation engaged in any business involved in the development of active
counter pulsation devices for the treatment of heart failure.  Consultant shall
not become interested in any such business either directly or indirectly, as
partner, stockholder, principal, member, employee, agent, trustee, consultant,
or any other relationship or

 

EXHIBIT A-4

--------------------------------------------------------------------------------


 

capacity; provided, however, that such restriction shall not apply with respect
to a less than or equal to a one percent (1%) interest in any entity which is
publicly traded and listed on a recognized securities exchange.

 

11.                               ARRANGEMENT NON-EXCLUSIVE.  Consultant agrees
that, if during the first three years of this Agreement Consultant enters into
an agreement with another entity that is in the business of the development of
active counter pulsation devices for the treatment of heart failure, such
agreement will constitute a conflict of interest with this Agreement and
Consultant shall promptly notify the Company of such conflict in writing.  The
Company may, at its option, elect to terminate this Agreement upon receipt of
Consultant’s notice by, and upon, giving notice of such elections to the
Consultant.

 

12.                               COMPANY AUTHORIZATION FOR PUBLICATION.  Prior
to Consultant’s submitting or disclosing for possible publication or
dissemination outside the Company any material prepared by Consultant that
incorporates information that concerns the Company’s business or anticipated
research, Consultant agrees to deliver a copy of such material to the President
of the Company for review.  Within twenty (20) days following such submission,
the Company agrees to notify Consultant in writing whether the Company believes
such material contains any Proprietary Information or Inventions related to the
Services, and Consultant agrees to make such deletions and revisions as are
reasonably requested by the Company to protect its Proprietary Information and
Inventions related to the Services.  Consultant further agrees to obtain the
written consent of the Company prior to any review of such material by persons
outside the Company.  This paragraph shall apply for a period of five (5) years
from the Effective Date of this Agreement.

 

13.                               FORMER EMPLOYER INFORMATION.  Consultant
represents and warrants to the Company that Consultant’s performance of all the
terms of this Agreement and as a consultant of the Company does not and shall
not breach any agreement to keep in confidence Proprietary Information,
knowledge or data acquired by Consultant in confidence or in trust prior to
Consultant’s engagement by the Company, or violate the terms of any covenant not
to compete between Consultant and any other person or entity.  Consultant shall
not disclose to the Company or induce the Company to use any confidential or
Proprietary Information or material belonging to any previous employers of
Consultant or any other person or entity.  Consultant has not entered into and
Consultant shall not enter into any agreement, either written or oral, in
conflict herewith or in conflict with Consultant’s engagement with the Company. 
Consultant further agrees to conform to the rules and regulations of the
Company, so long as Consultant does not deem such conformity to violate legal,
ethical or medical professional standards.

 

14.                               INDEPENDENT CONTRACTOR.  The Company and
Consultant mutually understand and agree that Consultant shall be at all times
acting and performing as an independent contractor.  Nothing in this Agreement
is intended to create an employer/employee relationship or a joint venture
relationship between the parties.  Except as contemplated by the Separation
Agreement, the parties agree that Consultant is not eligible for any
compensation, fringe benefits, pension, workers’ compensation, sickness or
health insurance benefits, or other similar benefits accorded employees of the
Company.  The parties agree that the Company will not withhold any sums for
income tax, unemployment insurance, social security, or any other withholding
pursuant to any law or requirement of any governmental body on behalf of
Consultant.  Consultant acknowledges and agrees that the Company has no
obligation under local, state, or federal laws to withhold any such sums in
connection with payments to Consultant for Services rendered under this
Agreement.  Nothing in this Agreement is intended to allow the Company to
exercise control or direction over the manner or method by which Consultant
performs the Services under the terms of Consultant’s engagement by the Company.

 

15.                               MAINTENANCE OF RECORDS.  During the term of
this Agreement and, until the expiration of five (5) years after the furnishing
of the Services pursuant to this Agreement, Consultant shall make available,
upon reasonable written request of the Company or its designee, any records
maintained by Consultant regarding any of the Services performed hereunder by
Consultant.

 

16.                               NO AUTHORITY TO BIND.  Consultant shall have
no power or authority to execute any agreements or contracts for or on behalf of
the Company nor to bind the Company in any other manner.

 

17.                               INDEMNIFICATION.  Consultant shall save,
indemnify, defend and hold the Company harmless from any liability, claim, loss,
damage, or expenses, including, without limitation, reasonable attorney fees,
arising

 

EXHIBIT A-5

--------------------------------------------------------------------------------


 

from Consultant’s acts of fraud or embezzlement.  The Company shall save,
indemnify, defend and hold Consultant harmless from any liability, claim, loss,
damage, or expenses, including, without limitation, reasonable attorney fees,
arising from the Company’s acts or omissions in the course of performing the
Company’s obligations arising under the terms and conditions of this Agreement.

 

18.                               INJUNCTIVE RELIEF.  The Parties acknowledges
that breach of any of the provisions of this Agreement could cause a party
irreparable injury for which no adequate remedy at law exists.  Accordingly, the
Parties shall each have the right, in addition to any other rights they may
have, and by executing this Agreement hereby consent, to the entry in any court
having jurisdiction of a temporary or permanent restraining order or injunction
restraining or enjoining any violation of this Agreement.

 

19.                               NO ASSIGNMENT.  This Agreement may not be
assigned by either party without the written consent of the other party.

 

20.                               SEVERABILITY.  The Parties agree that if one
or more provisions of this Agreement are held to be unenforceable under
applicable law, such provisions shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

 

21.                               BINDING EFFECT.  This Agreement shall inure to
the benefit of and be binding upon, the Parties and their respective successors
and permitted assigns.

 

22.                               AMENDMENT.  This Agreement may not be amended
except by mutual written Agreement of the parties.

 

23.                               NOTICES.  All notices, requests, demands and
other communications shall be in writing and shall be deemed to have been duly
given or made if delivered by hand, in which case notice will be deemed
effective upon receipt, or, if by mail by certified or registered mail, with
postage prepaid to the address of such party set forth in the introductory
paragraph of this Agreement or to such address directed by a party in writing,
in which case notice will be deemed effective ten (10) business days after
mailing.  The return receipt, the delivery receipt, or the affidavit of
messenger will be deemed conclusive but not exclusive evidence of delivery;
delivery will also be presumed at such time as delivery is refused by the
addressee upon presentation.

 

24.                               ENTIRE AGREEMENT.  This Agreement together
with the Termination Agreement and other documents and plans referenced herein
shall constitute the entire agreement between the parties and supersedes any and
all other written or oral agreements between Consultant and the Company with
respect to the subject matter of this Agreement.

 

25.                               GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Minnesota, without regard to its principles of conflicts of laws.

 

26.                               COLLECTION COSTS AND ATTORNEYS’ FEES.  If a
party shall fail to perform an obligation or otherwise breaches one or more of
the terms of this Agreement, the other party may recover from the non-performing
breaching party all its costs (including actual attorneys’ and investigative
fees) to enforce the terms of this Agreement.

 

27.                               COUNTERPARTS.  This Agreement may be executed
in one or more counterparts, each of which shall constitute an original, and all
of which together shall constitute one and the same instrument.

 

SIGNATURES ON THE FOLLOWING PAGE

 

EXHIBIT A-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Consultant have made this Agreement
effective as of the date first set forth above.

 

THE COMPANY:

 

CONSULTANT:

 

 

 

SUNSHINE HEART, INC.

 

WSP TRADING LIMITED

 

 

 

 

By:

/s/ Dave Rosa

 

By:

/s/ William Peters

Name:

Dave Rosa

 

Name:

William Peters

Title:

CEO

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

DR. WILLIAM PETERS, individually

 

 

Date:

/s/ William Peters

 

SIGNATURE PAGE TO CONSULTING AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF SERVICES

 

Certain technical services requested by the Company from time to time, up to a
maximum of sixty (60) hours per month.

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SUNSHINE HEART INC

VESTED SHARES FOR WILLIAM PETERS AS OF November 30, 2014

 

STOCK OPTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number

 

Currency

 

 

 

 

 

 

 

 

 

Vesting

 

 

 

Post Split

 

Total Fair

 

 

 

 

 

 

 

 

 

Certificate

 

 

 

of

 

of exercise

 

 

 

 

 

 

 

 

 

Commencement

 

 

 

Fair Value

 

Value of

 

 

 

Current

 

 

 

 

 

No

 

Name

 

Options

 

price

 

Exercise price

 

Grant Date

 

Expiration Date

 

Vesting Schedule

 

Date

 

Term

 

per Option

 

grant

 

Status

 

balance

 

No. vested

 

No. unvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

 

William Peters

 

3,990

 

US

 

$

 3.10

 

31 January 2003

 

30 January 2013

 

1/4th after 1yr; 1/48th monthly thereafter

 

31 January 2003

 

10 years

 

0.6289

 

2,509

 

exercised

 

—

 

—

 

—

 

60

 

William Peters

 

3,880

 

AUD

 

$

 50.00

 

23 June 2004

 

5 July 2014

 

1/4 on 1 yr, then 1/48 per month

 

28 September 2005

 

10 years

 

41.0928

 

159,440

 

expired

 

—

 

—

 

—

 

82

 

William Peters

 

2,000

 

AUD

 

$

 36.00

 

1 November 2006

 

1 November 2016

 

1/4 on 1 yr, then 1/48 per month

 

1 November 2007

 

10 years

 

17.2800

 

34,560

 

current

 

2,000

 

2,000

 

—

 

84

 

William Peters

 

200

 

AUD

 

$

 36.00

 

1 November 2006

 

1 November 2016

 

1/4 on 1 yr, then 1/48 per month

 

1 November 2007

 

10 years

 

17.2800

 

3,456

 

current

 

200

 

200

 

—

 

104

 

William Peters

 

7,000

 

AUD

 

$

 60.00

 

18 April 2007

 

31 January 2017

 

Performance based, 4% vest Jun07

 

13 June 2007

 

10 years

 

8.6800

 

60,760

 

96% forfeited

 

280

 

280

 

—

 

115

 

William Peters

 

3,000

 

AUD

 

$

 60.00

 

18 April 2007

 

18 April 2017

 

1/4 on 1 yr, then 1/48 per month

 

18 April 2008

 

10 years

 

8.6800

 

26,040

 

current

 

3,000

 

3,000

 

—

 

124

 

William Peters

 

488

 

AUD

 

$

 40.00

 

10 July 2008

 

9 July 2018

 

Fully Vested

 

10 July 2008

 

10 years

 

14.9400

 

7,291

 

current

 

488

 

488

 

—

 

141

 

William Peters

 

4,726

 

AUD

 

$

 16.00

 

21 August 2008

 

20 August 2018

 

1/4 on 1 yr, then 1/48 per month

 

21 August 2009

 

10 years

 

2.4600

 

11,626

 

current

 

4,726

 

4,726

 

—

 

168

 

William Peters

 

80,745

 

AUD

 

$

 7.00

 

18 August 2011

 

17 August 2021

 

1/48th per month

 

17 March 2011

 

10 years

 

6.5576

 

529,493

 

current

 

80,745

 

74,016

 

6,729

 

234

 

William Peters

 

25,000

 

US

 

$

 6.46

 

30 January 2013

 

11 November 2022

 

1/4 on 1 yr, then 1/36 per month

 

8 November 2012

 

10 years

 

4.2300

 

105,750

 

current

 

25,000

 

12,500

 

12,500

 

306

 

William Peters

 

37,073

 

US

 

$

 4.95

 

1 August 2014

 

1 August 2024

 

1/4 on 1 yr, then 1/36 per month

 

1 August 2014

 

10 years

 

3.7265

 

138,153

 

current

 

37,073

 

—

 

37,073

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

153,512

 

97,210

 

56,302

 

 

RSU

 

Original Grant - 24,716 Shares

 

 

 

 

 

RSUs 

 

RSUs w/h

 

Net RSUs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vesting Date

 

Vested

 

for taxes

 

Vested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/1/2014

 

2,060

 

680

 

1,380

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/1/2015

 

2,060

 

680

 

1,380

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/1/2015

 

2,059

 

680

 

1,379

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/1/2015

 

2,060

 

680

 

1,380

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1/2015

 

2,060

 

680

 

1,380

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/1/2015

 

2,059

 

680

 

1,379

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/1/2015

 

2,060

 

680

 

1,380

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/1/2015

 

2,060

 

680

 

1,380

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8/1/2015

 

2,059

 

680

 

1,379

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12,417

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 1-1

--------------------------------------------------------------------------------